FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILIAN ENRIQUE BARRERA-DONIS,                    No. 09-73574

              Petitioner,                        Agency No. A073-905-213

       v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 11, 2011 **
                               Seattle, Washington

Before: FISHER, GOULD and TALLMAN, Circuit Judges.

      Wilián Enrique Barrera-Donis petitions for review of the BIA’s denial of his

application for asylum, withholding of removal and relief under the Convention

Against Torture (CAT). We deny the petition for review.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         1. The BIA’s determination that Barrera-Donis suffered no past persecution

on account of the political opinion imputed to him as a former military officer is

supported by substantial evidence. Barrera-Donis contends that, after he left

military service, guerrillas against whom he once fought wanted to attack him to

obtain confidential military information. He admits, however, that neither he nor

his family has ever been harmed, threatened or even contacted by the guerrillas.

The “general climate of hostility” between the guerrillas and military officers like

Barrera-Donis that prevailed at the time he left the army does not suffice to

demonstrate past persecution. Sinha v. Holder, 564 F.3d 1015, 1025 (9th Cir.

2009).

         2. Substantial evidence also supports the BIA’s finding that Barrera-Donis’

fear of future persecution on the basis of his political opinion is not objectively

reasonable. There is no “credible, direct, and specific evidence in the record of

facts that would support a reasonable fear of persecution.” Duarte de Guinac v.

INS, 179 F.3d 1156, 1159 (9th Cir. 1999). Barrera-Donis’ own testimony

explaining the basis for his fear of guerrilla persecution was vague and speculative.

The documentary evidence Barrera-Donis submitted does not substantiate his fear

of persecution, either.




                                           2
      3. The BIA correctly concluded that no statutorily protected basis for relief

is implicated by Barrera-Donis’ status as a Guatemalan returning from the United

States who may be perceived as wealthy. See Delgado-Ortiz v. Holder, 600 F.3d

1148, 1151-52 (9th Cir. 2010) (per curiam). That social group is “too broad to

qualify for the requested relief.” Id. at 1150.

      4. Because substantial evidence supports the denial of asylum, Barrera-

Donis’ application for withholding of removal was also properly denied. See

Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996) (en banc). Substantial evidence

also supports the BIA’s denial of relief under the CAT, because “generalized

evidence of violence and crime . . . is insufficient to meet [the CAT] standard.”

Delgado-Ortiz, 600 F.3d at 1152.

      PETITION FOR REVIEW DENIED.




                                           3